DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 6/17/22 has been considered and placed of record.  The initialed copy is attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,368,044. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Re claim 1 is broader than patent claim 1 for lacking the limitation “wherein the rechargeable battery unit includes at least one partition configured to be detached from the rechargeable battery unit without interrupting the one or more tasks.”  Claim 1 additionally includes the function of the first harvesting unit coupled to the battery unit “to provide the electrical energy to the rechargeable battery unit” would have been an inherent or, alternatively, an obvious function because the rechargeable battery needs a charging source.  Claim 1 further includes the second harvesting unit “coupled with the rechargeable battery unit.”  The addition of a second harvesting unit would have been obvious as a backup power source or an added power source to the first power source to increase the speed of charge to the battery.
Re claim 4 is broader than patent claim 3 for lacking the limitation “the plurality of partitions including the at least one partition.”

17/807,523

1. A wearable device, comprising:

circuitry configured to carry out one or more tasks associated with a person wearing the wearable device:

a rechargeable battery unit coupled with the circuitry;







a first energy harvesting unit coupled with the rechargeable battery unit, wherein the first energy harvesting unit includes one or more transducers that each are configured to convert non-electrical energy into electrical energy and 

to provide the electrical energy to the rechargeable battery unit; and

a strapping component coupled with the rechargeable battery unit, and configured to fasten the wearable device to the person, wherein the strapping component includes a second energy harvesting unit 

coupled with the rechargeable battery unit.


2. The device of claim 1, 
wherein the rechargeable battery unit includes at least one partition configured to be detached from the rechargeable battery unit without interrupting the one or more tasks.


3. The device of claim 1, wherein 

the non-electrical energy includes at least one of:

electromagnetic energy proximate to the person;

light energy shining to the person;

thermal energy generated by the person;
first kinetic energy associated with physical activities by the person; or

second kinetic energy associated with movements of an equipment that the person operates.


4. The device of claim 1, wherein 
the rechargeable battery unit includes a plurality of partitions that each are configured to supply electrical power to the circuitry.





5. The device of claim 4, wherein individual partitions of the plurality are coupled with corresponding transducers of the one or more transducers.


6. The device of claim 4, wherein individual partitions of the plurality are configured to concurrently couple with multiple transducers of the one or more transducers.


7. The device of claim 4, wherein individual partitions of the plurality are configured to decouple from a first transducer to couple with a second transducer without interrupting the one or more tasks, wherein the one or more transducers include the first and second transducers.


8. A method, comprising: 

sensing first non-electrical energy greater than a first threshold, the first non-electrical energy being proximate to a person wearing a wearable device; 

activating a first transducer of the wearable device based, at least in part, on sensing the first non-electrical energy, the first transducer configured to convert the first non-electrical energy into electrical energy, when activated, and coupled with a rechargeable battery of the wearable device; and 

storing the electrical energy in the rechargeable battery.








9. The method of claim 8, further comprising: 
selecting the first transducer based, at least in part, on sensing the first non-electrical energy greater than the first threshold, wherein a plurality of transducers of the wearable device includes the first transducer.


10. The method of claim 8, wherein 

the first non-electrical energy comprises at least one of:

electromagnetic energy proximate to the person; 

light energy shining on the person; 

thermal energy generated by the person; 

first kinetic energy associated with physical activities by the person; or

second kinetic energy associated with movements of an equipment that the person operates; or any combination thereof.


11. The method of claim 8, further comprising: 

sensing second non-electrical energy greater than a second threshold, the second non-electrical energy being proximate to the person; 

activating a second transducer of the wearable device, the second transducer configured to convert the second non-electrical energy into electrical energy, and coupled with the rechargeable battery; and 

storing the electrical energy in the rechargeable battery.


12. The method of claim 11, wherein: 

the first transducer is coupled with a first partition of the rechargeable battery; and 

the second transducer is coupled with a second partition of the rechargeable battery.


13. The method of claim 11, wherein: 
the first and second transducers are concurrently coupled with a first partition of the rechargeable battery.


14. The method of claim 8, further comprising: 

determining that the first non-electrical energy is less than a third threshold, wherein the first threshold is greater than the third threshold; and 

deactivating the first transducer of the wearable device based, at least in part, on the determination.


15. The method of claim 8, further comprising: 
determining that a first partition of the rechargeable battery includes room to store additional electrical power, prior to sensing the first non-electrical energy, wherein the first partition of the rechargeable battery is coupled with the first transducer.

16. The method of claim 8, further comprising: 
determining to supplement electrical power of a first partition of the rechargeable battery, prior to activating the first transducer of the wearable device, wherein the first partition of the rechargeable battery is coupled with the first transducer.
11,368,044

1. A wearable device, comprising:

circuitry configured to carry out one or more tasks associated with a person wearing the wearable device;

a rechargeable battery unit coupled with the circuitry, 

wherein the rechargeable battery unit includes at least one partition configured to be detached from the rechargeable battery unit without interrupting the one or more tasks;

a first energy harvesting unit coupled with the rechargeable battery unit, wherein the first energy harvesting unit includes one or more transducers that each are configured to convert non-electrical energy into electrical energy; and




a strapping component coupled with the rechargeable battery unit, and configured to fasten the wearable device to the person, wherein the strapping component includes a second energy harvesting unit.





1. A wearable device, comprising
…wherein the rechargeable battery unit includes at least one partition configured to be detached from the rechargeable battery unit without interrupting the one or more tasks…


2. The device of claim 1, wherein 

the non-electrical energy includes at least one of:

electromagnetic energy proximate to the person;

light energy shining to the person;

thermal energy generated by the person;
first kinetic energy associated with physical activities by the person; or

second kinetic energy associated with movements of an equipment that the person operates.


3. The device of claim 1, wherein 
the rechargeable battery unit includes a plurality of partitions that each are configured to supply electrical power to the circuitry, 

the plurality of partitions including the at least one partition.


4. The device of claim 3, wherein individual partitions of the plurality are coupled with corresponding transducers of the one or more transducers.


5. The device of claim 3, wherein individual partitions of the plurality are configured to concurrently couple with multiple transducers of the one or more transducers.


6. The device of claim 3, wherein individual partitions of the plurality are configured to decouple from a first transducer to couple with a second transducer without interrupting the one or more tasks, wherein the one or more transducers include the first and second transducers.


7. A method, comprising:

sensing first non-electrical energy greater than a first threshold, the first non-electrical energy being proximate to a person wearing a wearable device;

activating a first transducer of the wearable device based, at least in part, on sensing the first non-electrical energy, the first transducer configured to convert the first non-electrical energy into electrical energy, when activated, and coupled with a rechargeable battery of the wearable device; and

storing the electrical energy in the rechargeable battery 

that includes a plurality of partitions, wherein at least one partition of the plurality is configured to be detached without interrupting electrical power to the wearable device.


8. The method of claim 7, further comprising:
selecting the first transducer based, at least in part, on sensing the first non-electrical energy greater than the first threshold, wherein a plurality of transducers of the wearable device includes the first transducer.


9. The method of claim 7, wherein 

the first non-electrical energy comprises at least one of: 

electromagnetic energy proximate to the person; 

light energy shining on the person; 

thermal energy generated by the person; 

first kinetic energy associated with physical activities by the person; or 

second kinetic energy associated with movements of an equipment that the person operates; or any combination thereof.


10. The method of claim 7, further comprising: 

sensing second non-electrical energy greater than a second threshold, the second non- electrical energy being proximate to the person; 

activating a second transducer of the wearable device, the second transducer configured to convert the second non-electrical energy into electrical energy, and coupled with the rechargeable battery; and 

storing the electrical energy in the rechargeable battery.


11. The method of claim 10 wherein: 

the first transducer is coupled with a first partition of the rechargeable battery; and 

the second transducer is coupled with a second partition of the rechargeable battery.


12. The method of claim 10, wherein: 
the first and second transducers are concurrently coupled with a first partition of the rechargeable battery.


13. The method of claim 7, further comprising: 

determining that the first non-electrical energy is less than a third threshold, wherein the first threshold is greater than the third threshold; and 

deactivating the first transducer of the wearable device based, at least in part, on the determination.


14. The method of claim 7, further comprising: 
determining that a first partition of the rechargeable battery includes room to store additional electrical power, prior to sensing the first non-electrical energy, wherein the first partition of the rechargeable battery is coupled with the first transducer.

15. The method of claim 7, further comprising: 
determining to supplement electrical power of a first partition of the rechargeable battery, prior to activating the first transducer of the wearable device, wherein the first partition of the rechargeable battery is coupled with the first transducer.



Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087